Mr. Justice Stewart
delivered the opinion of the Court.
The" respondent railroad company dismissed an employee named Humphries on the ground that he had assaulted two fellow employees. His union, the Brother*34hood of Locomotive Firemen and Enginemen, protested the discharge. The customary grievance procedures on the property were invoked, but to no avail. To .enforce its demand that Humphries be reinstated, the union threatened to call a strike. Before a strike was actually Called, the respondent submitted the dispute to the National Railroad Adjustment Board, pursuant to § 3 First (i) of the Railway Labor Act.1 The Adjustment Board sustained the employee’s claim for reinstatement in the following brief order:
“Claim sustained with pay for time lost as the rule is construed on the property.”
. The respondent reinstated Humphries, and, for the purpose of computing his pay for lost time, it asked him to submit a record of the outside income he had earned during the period which followed his dismissal. Hum-phries and his union resisted this demand for information, claiming that the Adjustment Board’s award entitled him to full pay for the time lost, without deduction for outside income.
Several conferences were called to discuss this dispute. When the respondent refused to accede to the union’s interpretation of the award’s lost-time provision, the union again threatened to call a strike. To forestall "the impending work stoppage, the respondent twice peti*35tioned the Adjustment Board to resolve the dispute as to the amount due Humphries under the award, asking the Board first for a clarification-of its earlier order and then submitting the disputed issue for resolution in a separate de novo proceeding. The Adjustment Board refused to entertain either petition, stating in its second order that “The matter must be ■ judged res judicata” in light of the original Adjustment Board decision dealing with the Humphries controversy.
After the respondent had submitted the dispute for the second time to the Adjustment Board, the union set a definite strike deadline. The respondent then brought the present lawsuit in a Federal District Court, requesting injunctive relief against the threatened strike. After the Adjustment Board proceedings were completed, the court issued the injunction, holding that under the Railway Labor Act the union could not legally strike for the purpose of enforcing its interpretation of the Board’s money award, but must instead utilize the judicial enforcement procedure provided by § 3 First (p) of the Act.2 190 F. *36Supp. 829. The Court of Appeals for the Sixth Circuit affirmed, 297 F. 2d 608, and we' granted certiorari to consider an obviously substantial question affecting the administration of the Railway Labor Act. 370 U. S. 908. For the reasons stated in this opinion, we conclude that the District Court and the Court of Appeals correctly decided the issues presented, and we accordingly affirm the judgment before us.
The statute governing the central issue in this case is § 3 First of the Railway Labor Act, covering so-called “minor disputes.” 3 The present provisions of § 3 First were added to the Act in 1934.4 The historical background of these provisions has been described at length .in previous opinions of this Court. See Elgin, J. & E. R. Co. v. Burley, 325 U. S. 711; Trainmen v. Chicago R. & I. R. Co., 353 U. S. 30; Union Pacific R. Co. v. Price, 360 U. S. 601. As explained in detail in those opinions, the 1934 amendments were enacted because the scheme of voluntary arbitration contained in the original Railway Labor Act5 had proved incapable of achieving peaceful settlements of grievance disputes. To arrive at a more efficacious solution, Congress, at the behest of the several *37interests ■ involved, settled upon a new detailed' and comprehensive statutory grievance procedure.
Subsections (a) to (h) of § 3 First create the National Railroad Adjustment Board and define its composition and duties.6 Subsection (i) provides that it shall be the duty of both the carrier and the union to negotiate on the property concerning all minor disputes which arise; failing adjustment by this means, “the disputes may be referred by petition of the parties or by either party to the appropriate division of the Adjustment Board . ...” 7 Subsection (l) directs the appointment of a neutral referee to sit on the Adjustment Board in the event its regular members are evenly divided.8 Subsection (m) makes awards of the Adjustment Board “final and binding upon both parties to the dispute, except insofar as' they shall contain a money award.” It further directs the Adjustment Board to entertain a petition for clarification of its award if a dispute should arise over its meaning.9 And finally, subsections (o) and (p) describe the manner in which Adjustment Board awards may be enforced, providing for the issuance of an order by the Board itself and for judicial action to enforce such orders.10
*38The several decisions of this Court interpreting § 3 First have made it clear that this statutory grievance procedure is a mandatory, exclusive, and comprehensive system for resolving grievance disputes. The right of one party to place the disputed issue before the Adjustment Board, with or without the consent of the other, has been firmly established. Trainmen v. Chicago R. & I. R. Co., 353 U. S., at 34. And the-other party may not defeat this right by resorting to some other forum. Thus, in Order of Conductors v. Southern R. Co., 339 U. S. 255, the Court held that a state'court could not take jurisdiction over an employer’s declaratory judgment action concerning an employee grievance subject to § 3 First, because, “if a carrier or a union could choose a court instead of the Board, the other party would be deprived.of the privilege conferred by § 3 First (i) '. . . which provides that after negotiations have failed, 'either party’ may refer the dispute to the appropriate division of the Adjustment Board.” Id., at 256-257. See Slocum v. Delaware, L. & W. R. Co., 339 U. S. 239. Similarly, an employee is barred from choosing another forum in which to litigate claims arising under the collective agreement. Pennsylvania R. Co. v. Day, 360 U. S. 548, 552-553. A corollary of this view has been the principle that the process of decision through the Adjustment Board cannot be challenged collaterally by methods of review not provided for in the statute. In Union Pacific R. Co. v. Price, 360 U. S. 601, the Court held that an employee could not resort to a. common law action for wrongful discharge after the same claim had been rejected on the merits in a proceeding before the Adjustment Board. The decision in that *39case was based upon the conclusion that, when invoked, the remedies provided for in § 3 First were intended by Congress to be the complete and final means for settling minor disputes. 360 U. S., at 616-617. See also, Washington Terminal Co. v. Boswell, 75 U. S. App. D. C. 1, 124 F. 2d 235 (per. Rutledge, J.), aff’d by an equally divided court, 319 U. S. 732.
Of even more particularized relevance to the issue now before us is this Court’s decision in Trainmen v. Chicago R. & I. R. Co., supra. There the railroad had submitted several common grievances.to the Adjustment Board pursuant to'§ 3 First (i). The union had resisted the submission, and called a strike to énforce its grievance demands. The Court held that the strike violated those provisions of the Act making the minor dispute procedures compulsory on both parties. In an opinion which reviewed at length the legislative history of the 1934 amendments, the Court concluded that this history • entirely supported the plain import of the statutory language — that Congress had intended the grievance procedures of § 3 First to be a compulsory substitute for economic self-help, not merely a voluntary alternative to it. For this reason, the Court concluded that the Norris-LaGuardia Act, 29 U. S. C. §§ 101-115, was not a bar to injunctive relief against strikes called in support of grievance disputes which had been submitted to the National Railroad Adjustment Board.11
*40It is against this pattern of decisions that we must evaluate the petitioners’ claim that the District Court in the. present ease was wrong in enjoining the threaténed strike. The claim, simply stated, is that the power to issue injunctions recognized by the Chicago River decision is limited to those situations in which a strike is called during the'proceedings before the Adjustment Board. Once a favorable award has been rendered, say the petitioners, .the union becomes free to enforce the award as it will— by invoking the judicial enforcement procedures of § 3 First (p),'or by resorting to economic force. The right to strike, it is argued, is necessary to achieve “the congressional policy of requiring carriers and their employees to settle grievances by the collective bargaining process.”
The broad premise of the petitioners’ argument — that Congress intended to permit the settlement of minor disputes through the interplay of economic force — is squarely in conflict with the basic teaching of Chicago River. After a detailed analysis of the historic background of the 1934 Act, the Court there determined that “there was general understanding between both the supporters and the opponents of the 1934 amendment that the provisions dealing with the • Adjustment Board. were to be considered as-compulsory arbitration in this limited field.” 353 U. S., at 39.
The petitioners’ narrower argument — that, at the' least, strikes may be permitted after the Adjustment Board makes an award — is likewise untenable under the circumstances of this case. We do not deal here with non-money awards, which áre made “final and binding” by. § 3 First (m).12. The- only' portion of the award which presently remains unsettled is the dispute concerning the *41computation of Humphries’ “time lost” award, an issue wholly separable from the merits of i the wrongful discharge issue. This, then, is clearly a controversy concerning a “money award,” as to which decisions of the Adjustment Board are not final and binding.13 Instead, the Act' provides a further step in the settlement process. If the carrier does not comply with the award, or with the employee’s or union’s interpretation, of it, § 3 First (p) authorizes the employee to bring an action in a Federal District Court to enforce the award.14 The lawsuit is to “proceed in all respects as other civil suits,” but the findings and order of the Adjustment Board are to be regarded as “prima facie evidence” of the facts stated in thé complaint. The employee, is excused from the costs of suit, and, in addition, is awarded attorney’s fees if he prevails. The total effect of these detailed provisions is to provide .a carefully designed procedure for reviewing money • awards, one which will achieve the reviewing function without any significant expense to the employee or his union. See Washington Terminal Co. v. Boswell, supra.
■ The express provision for this special form of judicial review for money awards, both in subsection (m) and again in subsection (p), makes it clear that Congress regarded this procedure as an integral part of the Act’s grievance machinery. Congress-has, in effect, decreed a two-step grievance procedure, for money awards, with the first step, the Adjustment Board order and findings, serving, as the foundation for the second. Money awards against carriers cannot be made final by any other means. To allow one of the parties to resort to economic self-help at this point in the process would violate this direct statu - tory. command. It would permit'that party to withdraw at will from the process of settlement which Congress has *42expressly required both parties to follow. ■ In addition, it would obviously render the earlier parts of the grievance procedure totally meaningless.
A strike in these circumstances would therefore be no less disruptive of the explicit statutory grievance procedure than was the strike enjoined in the Chicago River case. Consequently, the reasons which, in'that case, required accommodating the more generalized provisions of the Norris-LaGuardia Act' apply with equal force to the present case.15 We hold that the District Court was not in error in issuing the injunction.

Affirmed.

Mr. Justice Black dissents.

 "(i) The disputes between an employee or group of employees and a carrier or carriers growing out of grievances or out of the interpretation or application of agreements concerning rates of pay, rules, or working conditions, including .cases pending and unadjusted on June 21, 1934, shall be handled in the usual manner up to and including the chief operating officer of the carrier designated to handle such disputes; but, failing to reach an adjustment in this manner, the. disputes may be referred by petition of the parties or by either party to the appropriate division of the Adjustment Board with a full statement of .the facts and all supporting data bearing upon the disputes.” 45 U. S. C. § 153 First (i).


“(p) If a carrier does not comply with an order of a division of the Adjustment Board within the time limit in such order, the petitioner, or any person for whose benefit such order was made, may. file in the District Court of the United States for the district in which he resides or in which is located the principal operating office of the carrier, or through' which the carrier operates, a petition setting forth briefly the causes for which he claims relief, and the order of the division of the- Adjustment Board in the premises. Such suit in the District Court of the United States shall proceed in all respects as other civil suits, except that on the trial of such suit the findings and order of the division of'the Adjustment Board shall be prima facie evidence of the facts therein stated, and except that the petitioner shall not be liable for costs in the district court nor for costs at any subsequent stage of the proceedings, unless they accrue upon his appeal, and such costs shall be paid out of the appropriation for the expenses of the courts of the United States. If the petitioner shall finally prevail he shall be allowed a reasonable attorney’s fee, to be *36taxed and collected as a part of the costs of the suit. The district courts are empowered, under the rules of the court governing actions at law, to make such order- and enter such judgment, by writ of mandamus of otherwise, as may be appropriate to enforce or set aside the order of the division of the Adjustment Board.” 45 U. S. C. § 153 First (p).


 There can be no doubt that the controversy over the amount of the “time lost” award is a minor dispute, because it involves “the interpretation or application” of the collective agreement between the railroad and the union. See note 1, supra. See also, Elgin, J. & E. R. Co. v. Burley, 325 U. S. 711; Trainmen v. Chicago R. & I. R. Co., 353 U. S. 30.


 48 Stat. 1185, 1189 (1934).


 44 Stat. 577, 578 (1926).


 45 U. S. C. § 153 First (a)-(h).


 See note 1, supra.


 45 U. S. C. § 153 First (1).


 "(m) The awards of the several divisions of the Adjustment Board shall be stated in writing. A copy of the awards shall be furnished to the respective parties to the controversy, and the awards' shall be final and binding upon both parties to the dispute, except insofar as they shall contain a money award. In case a dispute arises involving an interpretation of the award, the division of the Board upon request of either' party shall interpret the award in the light of the dispute.” 45 U. S. C. § 153 First (m).


 “(o) In case of an award by any division of-the Adjustment Board in favor of petitioned, the division of the Board shall make an order, directed to the carrier, to make the award effective and, if the' *38award-includes a.requirement for the payment of money, to pay to' the employee the sum to which he is entitled under the award on or be'fore a day named.” 45 U. S. C. §153 First (o).
The language of § 3 First (p).is set out in note 2, supra.


 “[The Norris-LaGuardia Afct was designed primarily] to prevent the injunctions of the federal courts from upsetting the natural interplay of the competing economic forces of labor and capital. Rep. LaGuardia . . .. recognized that the machinery of the Railway Labor Act channeled these economic forces, in matters dealing with railway. labor, into special -processes intended to compromise them. Such controversies, therefore, are not the same as those- in which the injunction strips labor of its primary weapon without substituting any reasonable alternative.” 353 U. S., at 40-41. Cf. Manion v. Kansas City Terminal R. Co., 353 U. S. 927, which held that injune-*40tive relief is not available if the processes of the Railway Labor Act Jiave not actually been invoked. Compare Sinclair Refining Co. v. Atkinson, 370 U. S. 195, 210-212.


 See note 9, supra.


 See note 9, supra.


 See note 2, supra.


 See note 11; supra.